Citation Nr: 9907214	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acneform disease, 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
October 1963 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, among other things, denied entitlement 
to service connection for chloracne claimed as a residual of 
exposure to Agent Orange.  

A review of the evidence of record discloses that by rating 
decision dated in January 1998, service connection for 
peripheral neuropathy due to claimed exposure to Agent Orange 
was denied; a rating in excess of 30 percent for 
post-traumatic stress disorder was denied; a rating in excess 
of 40 percent for a low back disability was denied; a rating 
in excess of 20 percent for a cervical spine disability was 
denied; a rating in excess of 10 percent for a left hip 
disability was denied; and service connection for jungle rot 
of the feet was denied.  The veteran was informed of the 
determination by communication dated January 26, 1998.  No 
disagreement with the determination is of record.  

Additional review of the evidence of record discloses that by 
rating decision dated in May 1998, he was denied entitlement 
to unemployability by reason of the severity of his service-
connected disabilities.  He was informed by communication 
dated June 6, 1998.  A notice of disagreement with the 
determination is not of record.  

The Board notes that service connection is in effect for 
various disabilities.  The combined disability is 70 percent.  
One of the disabilities for which service connection is in 
effect is tinea versicolor of the anterior chest wall and 
warts on two fingers.  Noncompensable evaluation has been in 
effect since 1968.  


FINDING OF FACT

There is no competent evidence of a current acneform disease.


CONCLUSION OF LAW

The claim for service connection for acneform disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps v. Gober, 126 
F.3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The term herbicide agent means a chemical in herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam Era.  
38 C.F.R. § 3.307(a)(6) (1998).  The Board acknowledges that 
the veteran's service included time in Vietnam and that his 
medals and badges include the Combat Infantryman Badge and 
the Purple Heart Medal.  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1998).  38 C.F.R. § 3.307(a)(6) (1998).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The provisions of 38 C.F.R. § 3.307(a)(6) provide that the 
presumption of service connection for acneform diseases in 
veteran's exposed to herbicides, only applies if the disease 
became manifest to a degree of 10 percent within one year of 
service.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub.L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F. 3d, 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, there is no medical evidence that the veteran 
currently has acneform disease.  He does have a medical 
diagnosis of a skin disorder in the form of tinea versicolor 
for which service connection is in effect and has been for 
many years.  

The veteran was hospitalized by VA in October 1968, when it 
was reported that he had had a sore on the right leg for two 
weeks, which he had been unable to clear.  Examination at 
admission showed a crusted pyoderma oozing purulent material 
on the lateral aspect of the right leg.  There were also 
numerous depigmented spots located above the chest, 
shoulders, and upper neck.  Preparation of this material 
revealed characteristic tinea versicolor organisms.  The 
veteran was given medication.  The final diagnoses were 
pyoderma of the right leg and tinea versicolor.  

The veteran was afforded a dermatologic examination by VA in 
January 1969.  He was not under any treatment referable to a 
skin disease at that time.  He complained of a skin eruption 
of the anterior chest wall, the calf of the right leg, and a 
long history of acne.  Current examination showed a small, 
scaling lesion about the size of the little finger.  There 
was not enough skin involved to make a diagnosis of the 
lesion, but it appeared to be some type of skin lesion that 
was healing.  There were observed a few small hypopigmented 
areas located over the anterior chest wall and residuals of 
tinea versicolor.  There were also a few small acne papules 
located on the shoulders and the sides of the face.  The 
veteran had two small warts on the fingers.  The diagnoses 
included tinea versicolor of the anterior chest wall, with 
little or no activity at the present time, noted as causing 
no disability; acne vulgaris, very mild in degree; and 
"common wart (2) finger."  

Service connection was granted by rating decision in 
March 1969 for tinea versicolor of the anterior chest wall 
and common wart of the fingers and a noncompensable 
evaluation was assigned, effective September 30, 1968.  

Of record is a September 1985 communication from Charles B. 
Crim, M.D., to the effect that he had seen the veteran in 
July 1995 for a cyst of the right ear lobe.  There were also 
some dark areas on the upper back which were suggestive of 
post inflammatory hyperpigmentation from previous infections.  
The veteran had a scaling dermatitis of the feet which was 
said to be tinea pedis.  There were several dry scaly patches 
on the thighs.  A skin scraping of one of those lesions and 
the fungus culture had grown out trichophyton tonsurans.  
Several of the areas on the back were noted as possibly 
representing tinea versicolor.  The veteran was given oral 
medication.  

The reports of VA outpatient visits on periodic occasions 
dating from the 1980's reveal the veteran was seen on 
periodic occasions for skin complaints, but was not given a 
diagnosis of chloracne or other acneform disease.  

The veteran was subsequently scheduled for various 
examinations by VA, to include a general medical examination 
and a dermatologic examination, but for whatever reason he 
failed to report.  As a result of his failure to report, the 
Board is forced to rely on the evidence which is of record 
and that evidence does not show a current diagnosis of 
chloracne.  In the absence of a current skin disability, 
other than tinea versicolor for which service connection is 
already in effect, service connection is not in order.

The veteran in his own testimony claims that he has chloracne 
due to his reported exposure to Agent Orange in service.  
Generally, however, while lay evidence is acceptable to prove 
the occurrence of an injury during active duty, it is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In sum, the veteran is not competent to provide a current 
diagnosis and associate it with his active service.  There is 
no medical opinion of record attributing any acneform 
disease, to include chloracne, to the veteran's active 
service.  Since he has not presented competent medical 
evidence of the incurrence of acneform disease, to include 
chloracne, in service, the claim for the disorder must be 
denied as not well grounded.  

Because the claim is not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

 Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), 
if a claimant's application for benefits is incomplete, VA 
shall notify the claimant of the evidence necessary to 
complete the application.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has interpreted this statute as imposing an 
obligation on VA, depending on the facts of the case, to 
inform claimants of the evidence needed to render their 
claims well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.

The Board finds that the veteran has been provided with 
adequate notice of the basis for denial of his claim with 
regard to this matter and of the evidence required to support 
the claim in his statement of the case and the January 1998 
supplemental statement of the case. 


ORDER

A well-grounded claim not having been presented, service 
connection for acneform disease, to include chloracne, has a 
residual of Agent Orange exposure is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

- 4 -

- 7 -


